382 U.S. 372
86 S. Ct. 533
15 L. Ed. 2d 421
AMERICAN TRUCKING ASSOCIATIONS, INC., et al.,v.UNITED STATES et al.
No. 510.

PENNSYLVANIA RAILROAD CO.
v.
UNITED STATES et al.
No. 511.
Supreme Court of the United States
January 17, 1966
Rehearing Denied April 18, 1966.
See 384 U.S. 914, 86 S. Ct. 1334.
Peter T. Beardsley, Richard R. Sigmon, Bryce Rea, Jr., and Ralph C. Busser, Jr., for appellants American Trucking Ass'ns, Inc., and others.
Carl Helmetag, Jr., for appellant Pennsylvania R. Co.
Solicitor General Marshall, Assistant Attorney General Turner, Lionel Kestenbaum and Robert W. Ginnane, for the United States and others.
John F. Donelan and John M. Cleary, for appellee National Industrial Traffic League.
Joseph E. Keller and W. H. Borghesani, Jr., for appellees South Paterson Trucking Co. and others.
William A. Goichman and Joseph C. Bruno, for appellee Pennsylvania Public Utility Commission.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.


2
Mr. Justice BLACK and Mr. Justice HARLAN are of the opinion that probable jurisdiction should be noted.